Citation Nr: 0922113	
Decision Date: 06/11/09    Archive Date: 06/17/09

DOCKET NO.  07-30 090	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Whether the appellant's current wife may be recognized as his 
dependent for VA purposes.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

M. McBrine, Counsel


INTRODUCTION

The Veteran served on active duty from July 1970 to July 
1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an administrative decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma, which found that, as there was no clear 
evidence of record showing both the Veteran's prior marriages 
ended in legal divorces, that the Veteran's current purported 
spouse could not be recognized as his dependent.

The Board also points out that the Veteran's purported widow 
has recently sent a letter to the Board indicating that she 
wished to continue the Veteran's appeal; as such, a claim for 
accrued benefits is referred to the RO for appropriate 
action.


FINDINGS OF FACT

1. On March 30, 2009, the Board was notified by the Veteran's 
purported spouse that the Veteran died on February [redacted], 2009.

2. By a decision dated March 23, 2009, prior to notification 
of the Veteran's death, the Board had granted the issue then 
on appeal.


CONCLUSIONS OF LAW

1. The March 23, 2009 Board decision which recognized the 
appellant as the Veteran's spouse is vacated.  38 U.S.C.A. § 
7104(a) (West 2002); 38 C.F.R. § 20.904(a) (2008).

2. Due to the death of the Veteran, the Board has no 
jurisdiction to adjudicate the merits of this claim.  38 
U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Vacatur

The Veteran died in February 2009.  By a decision dated March 
23, 2009, subsequent to the Veteran's death, but prior to the 
Board's receipt of notification of the Veteran's death, the 
Board issued a decision granting the issue on appeal.  As a 
matter of law, appellants' claims do not survive their 
deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. 
Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); 
Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  Thus, the 
Veteran's appeal became moot by virtue of his death, and the 
Board lacked jurisdiction to consider the appeal on the 
merits when it entered the March 23, 2009 decision.  See 38 
U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2008).


Death Dismissal

Unfortunately, the Veteran died during the pendency of the 
appeal.  As a matter of law, Veteran's claims do not survive 
their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 
(Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 
(1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This 
appeal on the merits has become moot by virtue of the death 
of the Veteran and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002 & Supp. 
2008); 38 C.F.R. § 20.1302 (2008).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the Veteran.  38 C.F.R. § 
20.1106 (2008).






ORDER


The March 23, 2009, Board decision which granted recognition 
to the appellant as the Veteran's surviving spouse is 
vacated.

The Veteran's appeal is dismissed.



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


